Bloodworth, J.
The date of the judge’s certificate to the bill of exceptions will be presumed to be the date on which it was tendered to him, where it does not affirmatively appear from the bill of exceptions or *610from the certificate thereto that it was tendered on a different date. The judgment complained of was rendered on October 7, and the bill of exceptions was certified on November 2. It thus appears that the bill of exceptions was not tendered to the judge within twenty days from the date of the judgment complained of, and the writ of error is
Decided January 7, 1928.
II. A. Woodward, Paul T. Chance, for plaintiff in error.
W. Inman Curry, solicitor, contra.

Dismissed.


Broyles, O. J., and Luke, J., eonom-.